Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
Response to Arguments
Regarding the 35 USC 112(b) rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertions in view of the specification, Examiner has deemed Applicant’s arguments persuasive. Therefore, the 35 USC 112(b) rejection has been withdrawn.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertion of “Applicant submits that the Office Action has not cited, nor has Applicant found, any portion of Chapman, either individually or in combination with any other reference, that discloses, teaches, or suggests this feature.,” and “Thus, it appears that a "phase" includes "operations" that are handled by one or more agents. However, there is no description of a first domain being extended by abstractions of second domains,” Examiner respectfully disagrees. The first domain of the Chapman reference is associated with the drilling automation system, which has overarching control on the drilling operations using the master plan. The plurality of second domains are associated with each major piece of equipment, such as the autodriller, mud pumps, hoist system, and top driver. The abstractions that extend the first domain of the drilling automation system are the initiated trigger events associated with the trigger conditions for each phase. The drilling automation system  controls the activation of the agents that control each phase. The drilling automation receives indications of a trigger condition from an agent that can be used to initiate a trigger event, which is an event that impacts or effects the first level plans. This trigger condition is, in essence, an abstraction of the state of the drilling equipment and associated drilling phase. Therefore, Examiner respectfully disagrees with Applicant’s assertions related to the Chapman reference. See the detailed rejection below.
Accordingly, the present claims are rejected under 35 USC 103.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 20130231787 A1) in view of Hein et al. (US 20160189318 A1).

Regarding claim 1, Chapman teaches a system comprising (Figs. 1-3): one or more equipment (paragraph [0003] details several types of equipment involved in drilling processes); 
and a computing device communicatively coupled to the one or more equipment (paragraph [0003] details several types of equipment involved in drilling processes, wherein paragraph [0041] the drilling rig equipment is controlled by controllable hardware), wherein the computing device comprises: 
a plurality of planner components (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data; see also: [0191]), 
the plurality of planner components including a first planner component configured to generate a plan associated with multiple domains to be performed using the one or more equipment  (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data, wherein paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand, and Fig. 12 and [0095] teach a typical drilling system includes an autodriller, top drive, mud pump, hoist system, along with additional control equipment and sensors that may contribute to the overall drilling process and may be integrated into a drilling automation system incorporating dynamic phase machines), 
wherein the plan comprises an extensible, multi-level hierarchy of data objects including one or more actions corresponding to an activity to be performed by the one or more equipment  (paragraphs [0189-0191] teaches producing a master plan to assist a phase machine, wherein it controls the tripping schedules, as well as the equipment and operational limits, and when to proceed through the various steps, such as, for example, Figs. 14H-16 demonstrate the plan is associated with a number of actions that must occur before the next action can occur, as well as in paragraph [0060] teaches constraining operations performed by agents executing an action during a specific phase of a phase machine, and [0040] teaches a phase machine can implement the control algorithm in which activities are partitioned into multiple phases, wherein the machines can be dynamic based on the ability to be extended after deployment by modifying the control algorithm and underlying process implemented by the machine, as well as in [0058] teaches a combination of phases may be used to implement a phase machine capable of performing a desired oil & gas process in the automation system; see also: [0047, 0059]), 
wherein an action of the one or more actions comprises a plurality of ordered happenings (paragraph [0060] teaches the software components that maintain a master plan including constraining operations performed by the agents executing an action during a specific phase of a phase machine), 
the plurality of ordered happenings including: a first level ordered happening (paragraph [0060] teaches operations are performed by agents executing an action during a specific phase (i.e. happening) of a phase machine, wherein paragraphs [0045-0047] teach the phase machines control a plurality of phases including a first phase),  
wherein the first level ordered happening comprises an action indicator including an indication of a plurality of conditions associated with performing the action of the one or more actions (paragraph [0046] teaches a plurality of phases including a first phase, such as in paragraph [0174] teaches the primary control over the phase may begin by first validating that the context is correct, wherein paragraph [0081] teaches an agent attempts to authorize the state, wherein if the action transition is allowed then the agent can be activated into an active action state, wherein paragraph [0117] teaches the example of the phase machine beginning in an off position and may detect at a start trigger and confirm the status of the equipment prior to commencing operations), 
the first level ordered happening including a first domain of the multiple domains (Fig. 12 and [0095-0097] teach a drilling automation system (i.e. first domain) that incorporates dynamic phase machines and integrates a plurality of drilling equipment for a drilling process, wherein Figs. 16, 18-21, 23-25 teach the drilling automation system “300” provides input into each phase agent for each phase, wherein [0191] teaches the drilling automation system can query for parameters it cares about during appropriate times in the drilling automation process, such in [0122-0125] teach the drilling automation system with a free BHA agent that is used to implement the action for the Free BHA phase of the phase machine in order to control the hoist system to raise the BHA; see also: [0040-0045, 0065, 0094, 0118, 0148, 0163]);
and a plurality of second level ordered happenings (paragraph [0060] teaches operations are performed by agents executing an action during a specific phase (i.e. happening) of a phase machine, wherein paragraphs [0045-0047] teach the phase machines control a plurality of phases (i.e. plurality of ordered happenings) including a first phase and a second phase; see also: [0117-0118]), 
wherein each second level ordered happening of the plurality of second level ordered happenings is associated with a condition of the plurality of conditions included in the action indicator of the first level ordered happening (paragraph [0046] teaches a plurality of phases including a first phase, wherein a trigger is defined for a first phase defining a condition that when met causes a phase transition from the first to second phase, wherein paragraphs [0087-0088] teach there may be one or more trigger conditions that must be met before the phases can be shifted from one to the next; see also: [0117-0118]), 
and wherein the first planner component is configured to instruct the one or more equipment to execute the plan (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data, wherein paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand), 
 the plurality of second level ordered happenings including a plurality of second domains of the multiple domains (Fig. 12 and [0095-0097] teach a drilling automation system that incorporates dynamic phase machines and integrates a plurality of drilling equipment for a drilling process, wherein Figs. 16, 18-21, 23-25 teach the drilling automation system “300” provides input into each phase agent for each phase, wherein [0191] teaches the drilling automation system can query for parameters it cares about during appropriate times in the drilling automation process, such as in [0125] teaches the drilling automation system activates the free BHA agent that controls the hoisting system (i.e. second domain) to perform the phase, as well as in [0131] teaches the drilling automation system activates the start circulation agent, which then controls the mud pump (i.e. second domain), as well as in [0139] teaches the drilling automation system activates the start rotation agent, who then controls the top drive, as well as in [0143] teaches the drilling automation system activates the Go-On-Bottom agent, which sends a command to move the drill string using the hoisting system control (i.e. second domain), as well as in [0156] teaches the drilling automation system activates the drill-ahead agent, which then controls the hoist system, top drive, and mud pumps (i.e. plurality of second domains)), 
wherein an abstraction of each second domain of the plurality of second domains extends the first domain of the multiple domains (Fig. 12 and [0095-0097] teach a drilling automation system that incorporates dynamic phase machines and integrates a plurality of drilling equipment for a drilling process, wherein Figs. 16, 18-21, 23-25 teach the drilling automation system “300” provides input into each phase agent for each phase, wherein [0191] teaches the drilling automation system can query for parameters it cares about during appropriate times in the drilling automation process (i.e. abstractions), such as in [0125] teaches the drilling automation system activates the free BHA agent that controls the hoisting system (i.e. second domain) to perform the phase, wherein the drilling automation system can initiate a trigger when the a condition has been met, as well as in [0131] teaches the drilling automation system activates the start circulation agent, which then controls the mud pump (i.e. second domain), wherein the drilling automation system can initiate a trigger based on a trigger condition being met, as well as in [0139] teaches the drilling automation system activates the start rotation agent, who then controls the top drive, as well as in [0143] teaches the drilling automation system activates the Go-On-Bottom agent, which sends a command to move the drill string using the hoisting system control (i.e. second domain), as well as in [0156] teaches the drilling automation system activates the drill-ahead agent, which then controls the hoist system, top drive, and mud pumps (i.e. plurality of second domains), which can be monitored until the drilling automation system initiates a trigger event, wherein [0077-0078] teach an agent can be activated for more extended periods of time, including, for example, a limit agent may be activated and queried on demand by the EM whenever limits need to be determined; see also: [0040, 0172]); 
and 2Application Serial No. 16/208,644Docket No. IS17.0928-US-NPReply to Office Action mailed January 12, 2021a plan execution system that (paragraphs [0048-0049] teach an oil & gas drilling process performed by a plurality of process components may be automated by executing with at least one process during at least a portion of the dynamic phase machine, wherein the dynamic phase machine controls the plurality of process components to implement the oil and gas phases), when the plurality of conditions associated with performing the action of the one or more actions are achieved, causes the one or more equipment to perform the action of the one or more actions (paragraphs [0048-0049] teach an oil & gas drilling process performed by a plurality of process components may be automated by executing with at least one process during at least a portion of the dynamic phase machine, wherein the dynamic phase machine controls the plurality of process components to implement the oil and gas phases, wherein paragraphs [0069-0071] teach each phase has an action, validator, and trigger, wherein the trigger must be fired and the validation must occur before a phase can be entered; see also: [0072-0076]; Examiner’s Note: In order to achieve the conditions associated with the actions, the phases must be triggered and validated before the action can be performed. Therefore, the conditions are the validating conditions associated with the phase.).
Chapman discloses multiple agents concurrently controlling different pieces of equipment ([0152]); however, Chapman does not explicitly teach wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently.
From the same or similar field of endeavor, Hein teaches wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently (paragraph [0011] teaches that condition verification of the well includes several operations, which can be performed simultaneously, such as environmental condition checks, determination of a well control pressure requirement, and more, wherein paragraph [0023] further teaches executing two or more operations in parallel using multiple processors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman to incorporate the teachings of Hein to include wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently. One would have been motivated to do so in order to reduce total abandonment time by optimizing the order of operations into a realistic sequence (Hein, [0015]). By incorporating Hein into Chapman, one would have been able to minimize the costs associated with maintaining production wells while maximizing the output of the higher production wells (Hein, [0045]).

Regarding claim 2, the combination of Chapman and Hein teach all the limitations of claim 1 above.
Chapman further teaches wherein a ComesAfter ordered happening of the plurality of second level ordered happenings comprises a preceding indication that the first level ordered happening precedes the ComesAfter ordered happening ([0198] teaches that prior to drilling a section including tripping and drilling, the system must calibrate parameters to improve repeatability of the drilling process, wherein [0172-0175] teach a tripping pipe phase (i.e. ComesAfter) that can be used to trip pipe into the wellbore, wherein the pipe may be moved until the tripping sequence is finished based on the hole depth unless there is a drill string problem trigger agent that detects an unexpected event to occur while tripping in, wherein paragraphs [0117-0118] teach the system transitions between phases 282-299, wherein the plan starts from the “Free BHA phase” (i.e. first level ordered happening); see also: [0069-0071]). 

Regarding claim 3, the combination of Chapman and Hein teach all the limitations of claim 1 above.
However, Chapman does not explicitly teach wherein the plurality of second level ordered happenings comprises a set of one or more authorizing conditions that are performed asynchronously.
From the same or similar field of endeavor, Hein further teaches wherein the plurality of second level ordered happenings comprises a set of one or more authorizing conditions that are performed asynchronously (paragraphs [0011-0013] teach condition identification for a wellbore including a number of operations in a workflow, wherein the operations can be performed individually, sequentially, or simultaneously, and wherein the equipment availability is included in the analysis).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chapman and Hein to incorporate the further teachings of Hein to include wherein the plurality of second level ordered happenings comprises a set of one or more authorizing conditions that are performed asynchronously. One would have been motivated to do so in order to recommend a realistic timeline containing availability for a well abandonment process (Hein, [0015]). By incorporating Hein into Chapman, one would minimizing the costs associated with maintaining production wells while maximizing the output of the higher production wells (Hein, [0045]). 

Regarding claim 4, the combination of Chapman and Hein teaches all the limitations of claim 3.
Chapman further teaches wherein the first planner component is configured to instruct the one or more equipment to cease execution of the respective action associated with the first level ordered happening or at least one of the plurality of second level ordered happenings when at least one authorizing condition of the set of one or more authorizing conditions is not met (Fig. 16 and paragraphs [0122-0124] teach during the Free BHA phase, the system can determine if the string is getting too close to the overpull limit, wherein if it is, then the system transitions to an alert phase and stops the block (i.e. cease execution), wherein paragraph [0117] the “Start Circulation” phase can only begin when the BHA is confirmed to be free).  

Regarding claim 5, the combination of Chapman and Hein teach all the limitations of claim 1 above.
Chapman further teaches wherein the action indicator comprises a set of one or more failure conditions configured to restrict completion of the action of the one or more actions (paragraph [0046] teaches a plurality of phases including a first phase, wherein paragraph [0081] teaches an agent attempts to authorize the state, wherein if the action transition is allowed then the agent can be activated into an active action state, wherein paragraphs [0117-0118] teach that once the BHA is confirmed to be free prior to commencing a drilling operation, such as the “Start Circulation” phase, wherein paragraph [0121] teaches the BHA is determined to be free if the system can monitor for overpull by examining the hook load for dynamic friction and using torque and drag analysis (i.e. a set of failure conditions), wherein paragraph [0124] if the BHA cannot be confirmed to be free, the block stops and produces an alert (i.e. restrict completion of a first ordered happening)).  

Regarding claim 6, the combination of Chapman and Hein teach all the limitations of claim 5 above.
	Chapman further teaches wherein the computing device comprises a component configured to instruct the one or more equipment to cease execution of the3Application Serial No. 16/208,644Docket No. IS17.0928-US-NP Reply to Office Action mailed January 12, 2021action of the one or more actions when at least one failure condition of the set of one or more failure conditions is met (paragraphs [0117-0118] teach that once the BHA is confirmed to be free prior to commencing a drilling operation, such as the “Start Circulation” phase, wherein paragraph [0121] teaches the BHA is determined to be free if the system can monitor for overpull by examining the hook load for dynamic friction and using torque and drag analysis (i.e. a set of failure conditions), wherein paragraph [0124] if the BHA cannot be confirmed to be free based on the Overpull limit (i.e. at least one failure condition), the block stops (i.e. cease execution)).  

Regarding claim 9, the combination of Chapman and Hein teach all the limitations of claim 1 above.
Chapman further teaches wherein the one or more equipment comprises one or more well construction equipment (paragraph [0003] details several types of equipment involved in drilling a well bore including a hoist system used to rotate the drill pipe and bit, as well as a mud circulation system driven by a mud pump; see also: [0097, 0117-0119, 0128-0132]).  

Regarding claim 10, the combination of Chapman and Hein teach all the limitations of claim 9 above.
Chapman further teaches wherein the one or more well construction equipment comprises a drilling automation platform that executes section drilling by automating a driller's tasks (paragraphs [0095-0097] teach a drilling automation system containing a dynamic phase machine, and wherein paragraphs [0040-0041] teach the automation system can control a number of phases in a number of physical oil and gas activities including drilling, production, and related activities), 
wherein the drilling automation platform is associated with a platform domain of the multiple domains (Fig. 12 and [0095] teach a typical drilling system includes a hoisting system (i.e. platform domain) that may contribute to the overall drilling process and may be integrated into a drilling automation system, wherein [0166] teaches the drilling automation system can activate the drilling agents that control the hoisting system), 
wherein a first action of the one or more actions is performed by a drilling control unit ([0172-0174] teach a trip pipe phase that is used to trip pipe in or out of the wellbore, wherein the primary control over the phase is performed by the controlling hoist system and may begin by first validating that the context is correct, then the system may move the pipe to allow addition of drill pipe at an optimal speed, wherein [0123-0125] teach the Free BHA agent controls the hoisting system to raise the BHA and confirm BHA is free and not stuck in the well bore; Examiner’s Note: The limitations of claims 1 and 9, such as the one or more well construction equipment that perform the actions, provide sufficient structure to perform the entire claimed function.).  

Regarding claim 11, the combination of Chapman and Hein teach all the limitations of claim 10 above.
Chapman further teaches wherein the one or more well construction equipment comprises a mud circulation system associated with a mud circulation domain of the multiple domains (paragraph [0003] teaches a mud circulation system is driven by a mud pump circulates drilling fluid/mud down the well bore, wherein paragraphs [0128-0132] teach a mud pump that is controlled by phase 286 of phase machine 280, and wherein Fig. 12 and [0095] teach a typical drilling system includes mud pumps  that may contribute to the overall drilling process and may be integrated into a drilling automation system; see also: [0117-0119]), 
wherein a second action of the one or more actions is performed by the mud circulation system (paragraph [0060] teaches the software components that maintain a master plan including constraining operations performed by the agents executing an action during a specific phase of a phase machine, wherein paragraphs [0128-0132] teach the “Start Circulation” (i.e. second action) phase is controlled by one or more mud pumps in conjunction with phase machine detailed in paragraphs [0117-0019]; see also: [0097]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 20130231787 A1) in view of Hein et al. (US 20160189318 A1) and further in view of Khromov et al. (US 20110155463 A1).

Regarding claim 7, the combination of Chapman and Hein teach all the limitations of claim 1 above.
	However, Chapman does not explicitly teach wherein the first level ordered happening or at least one of the plurality of second level ordered happenings includes one or more timing constraints indicating a time that the respective action should be completed.  
	From the same or similar field of endeavor, Khromov teaches wherein the first level ordered happening or at least one of the plurality of second level ordered happenings includes one or more timing constraints indicating a time that the respective action should be completed (paragraphs [0124-0127] teach a stabilization period that monitors the pumps in order to permit them to stabilize, wherein the stabilization period may be any desired period, such as 60 seconds; see also: [0116-0118]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chapman and Hein to incorporate the teachings of Khromov to include wherein the first level ordered happening or at least one of the plurality of second level ordered happenings includes one or more timing constraints indicating a time that the respective action should be completed. One would have been motivated to do so in order to eliminate errors during the taking of a survey by terminating the survey workflow and waiting for the completion of the stabilization period (Khromov, [0113, 0125]). By incorporating the teachings of Khromov, one would have been able to avoid erroneous survey information that may be inadvertently acquired as a result of the sequencing of the mud pumps (Khromov, [0006]). 

Regarding claim 8, the combination of Chapman, Hein, and Khromov teach all the limitations of claim 7 above.
However, Chapman does not explicitly teach wherein the computing device comprises a component configured to instruct the one or more equipment to cease execution of the action of the one or more actions when at least one timing constraint of the one or more timing constraints is exceeded.  
From the same or similar field of endeavor, Khromov further teaches wherein the computing device comprises a component configured to instruct the one or more equipment to cease execution of the action of the one or more actions when at least one timing constraint of the one or more timing constraints is exceeded (paragraph [0125] teaches that after completion of the stabilization period, the processor advances to the “Turn Pumps Off;” Examiner’s Note: The circulation of mud (i.e. the second ordered happening) would cease once the pumps are turned off.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chapman, Hein, and Khromov to incorporate the further teachings of Khromov to include wherein the computing device comprises a component configured to instruct the one or more equipment to cease execution of the action of the one or more actions when at least one timing constraint of the one or more timing constraints is exceeded. One would have been motivated to do so in order to eliminate errors during the taking of a survey by terminating the survey workflow and waiting for the completion of the stabilization period (Khromov, [0113, 0125]). By incorporating the teachings of Khromov, one would avoid erroneous survey information that may be inadvertently acquired as a result of the sequencing of the mud pumps (Khromov, [0006]).

Claims 12-15, 18, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 20130231787 A1) in view of Naghdy et al. (Discrete-event modelling, simulation and control of a distributed manipulation environment, see 892).

Regarding claim 12, Chapman teaches a method comprising (Figs. 14A-16): generating, by a planner component from a plurality of planner components on a multi-domain system (paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand, and wherein paragraphs [0040-0041] teach the automation system can control a number of phases in a number of physical oil and gas activities including drilling, production, and related activities), 
a plan associated with multiple domains to be performed using one or more equipment (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data, wherein Fig. 1 the components are housed in Computer “10,” and wherein paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the equipment associated with the drilling of a stand, and Fig. 12 and [0095] teach a typical drilling system includes an autodriller, top drive, mud pump, hoist system, along with additional control equipment and sensors that may contribute to the overall drilling process and may be integrated into a drilling automation system incorporating dynamic phase machines; see also: [0193-0195]),
wherein the plan includes a multi-level hierarchy of data objects including one or more actions corresponding to an activity to be performed by one or more equipment by (paragraphs [0189-0191] teaches producing a master plan to assist a phase machine, wherein it controls the tripping schedules, as well as the equipment and operational limits, and when to proceed through the step, such as, for example, Figs. 14H-16 demonstrate the plan is associated with a number of actions that must occur before the next action can occur; see also: [0193-0195]):  107IS17.0928-US-NP 
generating, by the planner component, the one or more actions of the plan to be performed by the one or more equipment by (paragraph [0191] teaches the master plan controls the tripping schedules, as well as the equipment and operational limits, and when to proceed through the steps; see also: [0060]): 
generating a first level ordered happening of a plurality of ordered happenings of each action of the one or more actions to be performed by the one or more equipment (paragraph [0041] teaches controllable hardware and software that implement oil & gas processes including drilling rig equipment, machines, and devices for drilling, production, and related activities, wherein paragraph [0060] teaches operations are performed by agents executing an action during a specific phase (i.e. happening) of a phase machine, wherein paragraphs [0045-0047] teach the phase machines control a plurality of phases including a first phase; see also: [0117-0118]), 
wherein the first level ordered happening comprises an action indicator including an indication of a plurality of conditions associated with performing the respective action (paragraph [0046] teaches a plurality of phases including a first phase, such as in paragraph [0174] teaches the primary control over the phase may begin by first validating that the context is correct, wherein paragraph [0081] teaches an agent attempts to authorize the state, wherein if the action transition is allowed then the agent can be activated into an active action state, wherein paragraph [0117] teaches the example of the phase machine beginning in an off position and may detect at a start trigger and confirm the status of the equipment prior to commencing operations),
the first level ordered happening including a first domain of the multiple domains (Fig. 12 and [0095-0097] teach a drilling automation system (i.e. first domain) that incorporates dynamic phase machines and integrates a plurality of drilling equipment for a drilling process, wherein Figs. 16, 18-21, 23-25 teach the drilling automation system “300” provides input into each phase agent for each phase, wherein [0191] teaches the drilling automation system can query for parameters it cares about during appropriate times in the drilling automation process, such in [0122-0125] teach the drilling automation system with a free BHA agent that is used to implement the action for the Free BHA phase of the phase machine in order to control the hoist system to raise the BHA; see also: [0040-0045, 0065, 0094, 0118, 0148, 0163]); 
and generating a plurality of second level ordered happening of the plurality of ordered happenings to be performed by the one or more equipment (paragraph [0041] teaches controllable hardware and software that implement oil & gas processes including drilling rig equipment, machines, and devices for drilling, production, and related activities, wherein paragraph [0060] teaches operations are performed by agents executing an action during a specific phase (i.e. happening) of a phase machine, wherein paragraphs [0045-0047] teach the phase machines control a plurality of phases (i.e. plurality of ordered happenings) including a first phase and a second phase; see also: [0117-0118]), 
wherein the plurality of second level ordered happening are associated with a plurality of conditions associated with the action indicator (paragraph [0046] teaches a plurality of phases including a first phase, wherein a trigger is defined for a first phase defining a condition that when met causes a phase transition from the first to second phase, wherein paragraphs [0087-0088] teach there may be one or more trigger conditions that must be met before the phases can be shifted from one to the next; see also: [0117-0118]), 
the plurality of second level ordered happenings including a plurality of second domains of the multiple domains  (Fig. 12 and [0095-0097] teach a drilling automation system that incorporates dynamic phase machines and integrates a plurality of drilling equipment for a drilling process, wherein Figs. 16, 18-21, 23-25 teach the drilling automation system “300” provides input into each phase agent for each phase, wherein [0191] teaches the drilling automation system can query for parameters it cares about during appropriate times in the drilling automation process, such as in [0125] teaches the drilling automation system activates the free BHA agent that controls the hoisting system (i.e. second domain) to perform the phase, as well as in [0131] teaches the drilling automation system activates the start circulation agent, which then controls the mud pump (i.e. second domain), as well as in [0139] teaches the drilling automation system activates the start rotation agent, who then controls the top drive, as well as in [0143] teaches the drilling automation system activates the Go-On-Bottom agent, which sends a command to move the drill string using the hoisting system control (i.e. second domain), as well as in [0156] teaches the drilling automation system activates the drill-ahead agent, which then controls the hoist system, top drive, and mud pumps (i.e. plurality of second domains)); 
extending the first domain of the multiple domains to include an abstraction of each second domain of the plurality of second domains (Fig. 12 and [0095-0097] teach a drilling automation system that incorporates dynamic phase machines and integrates a plurality of drilling equipment for a drilling process, wherein Figs. 16, 18-21, 23-25 teach the drilling automation system “300” provides input into each phase agent for each phase, wherein [0191] teaches the drilling automation system can query for parameters it cares about during appropriate times in the drilling automation process (i.e. abstractions), such as in [0125] teaches the drilling automation system activates the free BHA agent that controls the hoisting system (i.e. second domain) to perform the phase, wherein the drilling automation system can initiate a trigger when the a condition has been met, as well as in [0131] teaches the drilling automation system activates the start circulation agent, which then controls the mud pump (i.e. second domain), wherein the drilling automation system can initiate a trigger based on a trigger condition being met, as well as in [0139] teaches the drilling automation system activates the start rotation agent, who then controls the top drive, as well as in [0143] teaches the drilling automation system activates the Go-On-Bottom agent, which sends a command to move the drill string using the hoisting system control (i.e. second domain), as well as in [0156] teaches the drilling automation system activates the drill-ahead agent, which then controls the hoist system, top drive, and mud pumps (i.e. plurality of second domains), which can be monitored until the drilling automation system initiates a trigger event, wherein [0077-0078] teach an agent can be activated for more extended periods of time, including, for example, a limit agent may be activated and queried on demand by the EM whenever limits need to be determined; see also: [0040, 0172]); 
and instructing the one or more equipment to perform the one or more actions of the plan (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data, wherein paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand); 
and when the plurality of conditions associated with performing the respective action are achieved, performing the respective action with the one or more equipment (paragraphs [0048-0049] teach an oil & gas drilling process performed by a plurality of process components may be automated by executing with at least one process during at least a portion of the dynamic phase machine, wherein the dynamic phase machine controls the plurality of process components to implement the oil and gas phases, wherein paragraphs [0069-0071] teach each phase has an action, validator, and trigger, wherein the trigger must be fired and the validation must occur before a phase can be entered; see also: [0072-0076]).
Chapman discloses multiple agents concurrently controlling different pieces of equipment ([0152]); however, Chapman fails to explicitly disclose and wherein at least two second level ordered happenings of the plurality of ordered happenings occur concurrently and asynchronously.
From the same or similar field of endeavor, Naghdy teaches and wherein at least two second level ordered happenings of the plurality of ordered happenings occur concurrently and asynchronously (Pg. 193, “8. Conclusion and Future Work” teaches the DME is a concurrent and module system in which manipulation modules operate asynchronously to carry out the required task, as well as the simulation model for the task consisting of a network of concurrent, communicating, and asynchronous processes representing the behavior of the manipulation modules as defined by their discrete model, wherein Pg. 190, “6.3 Event-based control module for DME,” wherein Pg. 185, “4.3 Coupled Model” teaches a coupled model may contain any number of the manipulation modules, which operate independently and asynchronously, as well being required to work concurrently for many occasions of system operation, which may be sub-systems of the greater system hierarchical model, and wherein Pg. 183, “3. Distributed Manipulation Environment” teaches identifying that a manipulation module is capable of mechanical, informational, sensory, and processing behavior and is coupled to the other modules in the system; see also: Pg. 182, Pg. 190, “7. A Case Study”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman to incorporate the teachings of Naghdy to include and wherein at least two second level ordered happenings of the plurality of ordered happenings occur concurrently and asynchronously. One would have been motivated to do so in order to minimize the manipulation time for the whole system in order to increase the productivity and reduce the cost (Naghdy, Pg. 191). By modifying Chapman to incorporate the teachings of Naghdy, one would have been able to define a system that is more systematic, generic, flexible, and economical than conventional systems, which allows for a highly modular and flexible design that is reconfigurable with minimum effort and cost (Pg. 181, 183).

Regarding claim 13, the combination of Chapman and Naghdy teach all the limitations of claim 12 above. 
Chapman further teaches wherein a ComesAfter ordered happening of the plurality of second level ordered happenings comprises a following indication configured to indicate that the first level ordered happening occurs after the ComesAfter ordered happening ([0198] teaches that prior to drilling a section including tripping and drilling, the system must calibrate parameters to improve repeatability of the drilling process, wherein [0172-0175] teach a tripping pipe phase (i.e. ComesAfter) that can be used to trip pipe into the wellbore, wherein the pipe may be moved until the tripping sequence is finished based on the hole depth unless there is a drill string problem trigger agent that detects an unexpected event to occur while tripping in, wherein paragraphs [0117-0118] teach the system transitions between phases 282-299, wherein the plan starts from the “Free BHA phase” (i.e. first level ordered happening); see also: [0069-0071]).  

Regarding claim 14, the combination of Chapman and Naghdy teach all the limitations of claim 12 above.
Chapman further teaches wherein a ComesBefore ordered happening of the plurality of second level ordered happenings comprises a preceding indication that the first level ordered happening precedes the ComesBefore ordered happening (paragraphs [0069-0071] teach each phase has an action, validator, and trigger, wherein the trigger must be fired and the validation must occur before a phase can be entered, including, for example, paragraphs [0117-0118] teach that once the BHA is confirmed to be free (i.e. first level ordered happening) prior to commencing a drilling operation (i.e. following indication), such as the “Start Circulation” phase (i.e. ComesBefore ordered happening)).  

Regarding claim 15, the combination of Chapman and Naghdy teach all the limitations of claim 12 above.
Chapman further teaches wherein the plurality of second level ordered happening comprises: a ComesBefore ordered happening including a preceding indication configured to indicate that the first level ordered happening precedes the ComesBefore ordered happening (paragraphs [0069-0071] teach each phase has an action, validator, and trigger, wherein the trigger must be fired and the validation must occur before a phase can be entered, including, for example, paragraphs [0117-0118] teach that once the BHA is confirmed to be free (i.e. first level ordered happening) prior to commencing a drilling operation (i.e. following indication), such as the “Start Circulation” phase (i.e. ComesBefore ordered happening)); 
or a ComesAfter ordered happening including a following indication configured to indicate that the first level ordered happening follows the ComesAfter ordered happening ([0198] teaches that prior to drilling a section including tripping and drilling, the system must calibrate parameters to improve repeatability of the drilling process, wherein [0172-0175] teach a tripping pipe phase (i.e. ComesAfter) that can be used to trip pipe into the wellbore, wherein the pipe may be moved until the tripping sequence is finished based on the hole depth unless there is a drill string problem trigger agent that detects an unexpected event to occur while tripping in, wherein paragraphs [0117-0118] teach the system transitions between phases 282-299, wherein the plan starts from the “Free BHA phase” (i.e. first level ordered happening); see also: [0069-0071]).     

Regarding claim 18, Chapman anticipates a tangible, non-transitory, machine-readable medium, comprising machine- readable instructions to cause a processor to (paragraph [0062] teaches a computer medium that embodies computer readable instructions that can be accessed by a computer): 
generate, by a planner component from a plurality of planner components on a multi-domain system (paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand, and wherein paragraphs [0040-0041] teach the automation system can control a number of phases in a number of physical oil and gas activities including drilling, production, and related activities),
 a plan associated with multiple domains to be performed using one or more equipment (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data, wherein paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand, and Fig. 12 and [0095] teach a typical drilling system includes an autodriller, top drive, mud pump, hoist system, along with additional control equipment and sensors that may contribute to the overall drilling process and may be integrated into a drilling automation system incorporating dynamic phase machines), 
wherein the plan includes a multi-level hierarchy data objects including one or more actions corresponding to an activity to be performed by one or more equipment causing the processor to (paragraphs [0189-0191] teaches producing a master plan to assist a phase machine, wherein it controls the tripping schedules, as well as the equipment and operational limits, and when to proceed through the step, such as, for example, Figs. 14H-16 demonstrate the plan is associated with a number of actions that must occur before the next action can occur; see also: [0193-0195]): 
generate a first level ordered happening of a plurality of ordered happenings of an action of the one or more actions to be performed by the one or more equipment (paragraph [0041] teaches controllable hardware and software that implement oil & gas processes including drilling rig equipment, machines, and devices for drilling, production, and related activities, wherein paragraph [0060] teaches operations are performed by agents executing an action during a specific phase (i.e. happening) of a phase machine, wherein paragraphs [0045-0047] teach the phase machines control a plurality of phases including a first phase; see also: [0117-0118]), 
wherein the first level ordered happening comprises an action indicator including an indication of a plurality of conditions associated with performing the respective action (paragraph [0046] teaches a plurality of phases including a first phase, such as in paragraph [0174] teaches the primary control over the phase may begin by first validating that the context is correct, wherein paragraph [0081] teaches an agent attempts to authorize the state, wherein if the action transition is allowed then the agent can be activated into an active action state, wherein paragraph [0117] teaches the example of the phase machine beginning in an off position and may detect at a start trigger and confirm the status of the equipment prior to commencing operations); 
the first level ordered happening including a first domain of the multiple domains (Fig. 12 and [0095-0097] teach a drilling automation system (i.e. first domain) that incorporates dynamic phase machines and integrates a plurality of drilling equipment for a drilling process, wherein Figs. 16, 18-21, 23-25 teach the drilling automation system “300” provides input into each phase agent for each phase, wherein [0191] teaches the drilling automation system can query for parameters it cares about during appropriate times in the drilling automation process, such in [0122-0125] teach the drilling automation system with a free BHA agent that is used to implement the action for the Free BHA phase of the phase machine in order to control the hoist system to raise the BHA; see also: [0040-0045, 0065, 0094, 0118, 0148, 0163]);
and6 Reply to Office Action mailed January 12, 2021generate a plurality of second level ordered happenings of the plurality of ordered happenings (paragraph [0060] teaches operations are performed by agents executing an action during a specific phase (i.e. happening) of a phase machine, wherein paragraphs [0045-0047] teach the phase machines control a plurality of phases (i.e. plurality of ordered happenings) including a first phase and a second phase; see also: [0117-0118]), 
wherein each second level ordered happening of the plurality of second level ordered happenings is associated with a condition of the plurality of conditions included in the action indicator of the first level ordered happening (paragraph [0046] teaches a plurality of phases including a first phase, wherein a trigger is defined for a first phase defining a condition that when met causes a phase transition from the first to second phase, wherein paragraphs [0087-0088] teach there may be one or more trigger conditions that must be met before the phases can be shifted from one to the next; see also: [0117-0118]), 
the plurality of second level ordered happenings including a plurality of second domains of the multiple domains (Fig. 12 and [0095-0097] teach a drilling automation system that incorporates dynamic phase machines and integrates a plurality of drilling equipment for a drilling process, wherein Figs. 16, 18-21, 23-25 teach the drilling automation system “300” provides input into each phase agent for each phase, wherein [0191] teaches the drilling automation system can query for parameters it cares about during appropriate times in the drilling automation process, such as in [0125] teaches the drilling automation system activates the free BHA agent that controls the hoisting system (i.e. second domain) to perform the phase, as well as in [0131] teaches the drilling automation system activates the start circulation agent, which then controls the mud pump (i.e. second domain), as well as in [0139] teaches the drilling automation system activates the start rotation agent, who then controls the top drive, as well as in [0143] teaches the drilling automation system activates the Go-On-Bottom agent, which sends a command to move the drill string using the hoisting system control (i.e. second domain), as well as in [0156] teaches the drilling automation system activates the drill-ahead agent, which then controls the hoist system, top drive, and mud pumps (i.e. plurality of second domains)); 
extend the first domain of the multiple domains to include an abstraction of each second domain of the plurality of second domains (Fig. 12 and [0095-0097] teach a drilling automation system that incorporates dynamic phase machines and integrates a plurality of drilling equipment for a drilling process, wherein Figs. 16, 18-21, 23-25 teach the drilling automation system “300” provides input into each phase agent for each phase, wherein [0191] teaches the drilling automation system can query for parameters it cares about during appropriate times in the drilling automation process (i.e. abstractions), such as in [0125] teaches the drilling automation system activates the free BHA agent that controls the hoisting system (i.e. second domain) to perform the phase, wherein the drilling automation system can initiate a trigger when the a condition has been met, as well as in [0131] teaches the drilling automation system activates the start circulation agent, which then controls the mud pump (i.e. second domain), wherein the drilling automation system can initiate a trigger based on a trigger condition being met, as well as in [0139] teaches the drilling automation system activates the start rotation agent, who then controls the top drive, as well as in [0143] teaches the drilling automation system activates the Go-On-Bottom agent, which sends a command to move the drill string using the hoisting system control (i.e. second domain), as well as in [0156] teaches the drilling automation system activates the drill-ahead agent, which then controls the hoist system, top drive, and mud pumps (i.e. plurality of second domains), which can be monitored until the drilling automation system initiates a trigger event, wherein [0077-0078] teach an agent can be activated for more extended periods of time, including, for example, a limit agent may be activated and queried on demand by the EM whenever limits need to be determined; see also: [0040, 0172]);
and instruct the one or more equipment to perform the one or more actions of the plan (paragraph [0060] teaches a number of software components that control and maintain a master plan and other contextual data, wherein paragraphs [0189-0191] teaches producing a master plan to assist a phase machine in controlling the drilling of a stand); 
and cause the one or more equipment to perform the one or more actions of the plan when the plurality of conditions are achieved (paragraphs [0048-0049] teach an oil & gas drilling process performed by a plurality of process components may be automated by executing with at least one process during at least a portion of the dynamic phase machine, wherein the dynamic phase machine controls the plurality of process components to implement the oil and gas phases, wherein paragraphs [0069-0071] teach each phase has an action, validator, and trigger, wherein the trigger must be fired and the validation must occur before a phase can be entered; see also: [0072-0076]).  
Chapman discloses multiple agents concurrently controlling different pieces of equipment ([0152]); however, Chapman does not explicitly teach wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently; and instruct the one or more equipment to perform the one or more actions of the plan while two or more second level ordered happenings are occurring.
From the same or similar field of endeavor, Naghdy teaches wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently (Pg. 193, “8. Conclusion and Future Work” teaches the DME is a concurrent and module system in which manipulation modules operate asynchronously to carry out the required task, as well as the simulation model for the task consisting of a network of concurrent, communicating, and asynchronous processes representing the behavior of the manipulation modules as defined by their discrete model, wherein Pg. 190, “6.3 Event-based control module for DME,” wherein Pg. 185, “4.3 Coupled Model” teaches a coupled model may contain any number of the manipulation modules, which operate independently and asynchronously, as well being required to work concurrently for many occasions of system operation, which may be sub-systems of the greater system hierarchical model, wherein Pg. 183, “4. Discrete Event Modeling of DME” teaches the modeling of the DME takes place at two different levels, atomic (i.e. second level) and coupled (i.e. first level); see also: Pg. 182, Pg. 190, “7. A Case Study”); 
and instruct the one or more equipment to perform the one or more actions of the plan while two or more second level ordered happenings are occurring (Pg. 184, Col 2 teaches an external events may be generated by a sensor or triggered by another manipulation module as a request to carry out a task by the atomic model, wherein Pg. 193 teaches the atomic model describes the behavior of an individual manipulation model and the coupled model defines the interaction of the ensemble of manipulation modules to operate together to perform a specific task (i.e. one action of the plan), wherein Pg. 185 “4.3 Coupled Model” teaches the plurality of manipulation modules operate in a coupled model to carry out a certain task, and wherein Pg. 183, “3. Distributed Manipulation Environment” teaches identifying that a manipulation module is capable of mechanical, informational, sensory, and processing behavior and is coupled to the other modules in the system, wherein the manipulation modules are defined, and the manipulation modules perform different tasks (i.e. two or more second level ordered happenings); see also: Pg. 182, Pg. 190, “7. A Case Study”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman to incorporate the teachings of Naghdy to include wherein at least two second level ordered happenings of the plurality of second level ordered happenings occur concurrently; and instruct the one or more equipment to perform the one or more actions of the plan while two or more second level ordered happenings are occurring. One would have been motivated to do so in order to minimize the manipulation time for the whole system in order to increase the productivity and reduce the cost (Naghdy, Pg. 191). By modifying Chapman to incorporate the teachings of Naghdy, one would have been able to define a system that is more systematic, generic, flexible, and economical than conventional systems, which allows for a highly modular and flexible design that is reconfigurable with minimum effort and cost (Pg. 181, 183).

Regarding claim 20, the combination of Chapman and Naghdy teach all the limitations of claim 18 above.
Chapman further teaches wherein the action indicator comprises a set of failure conditions configured to restrict completion of the respective action associated with the plurality of ordered happenings (paragraphs [0117-0118] teach that once the BHA is confirmed to be free prior to commencing a drilling operation, such as the “Start Circulation” phase, wherein paragraph [0121] teaches the BHA is determined to be free if the system can monitor for overpull by examining the hook load for dynamic friction and using torque and drag analysis (i.e. a set of failure conditions), such as wherein paragraph [0124] if the BHA cannot be confirmed to be free, the block stops and produces an alert (i.e. restrict completion of a first ordered happening)).  

Regarding claim 22, the combination of Chapman and Naghdy teach all the limitations of claim 18 above.
Chapman discloses multiple agents concurrently controlling different pieces of equipment ([0152]); however, Chapman fails to explicitly disclose wherein the two or more second level ordered happenings occur asynchronously.
From the same or similar field of endeavor, Naghdy further teaches wherein the two or more second level ordered happenings occur asynchronously (Pg. 193, “8. Conclusion and Future Work” teaches the DME is a concurrent and module system in which manipulation modules operate asynchronously to carry out the required task, as well as the simulation model for the task consisting of a network of concurrent, communicating, and asynchronous processes representing the behavior of the manipulation modules as defined by their discrete model, wherein Pg. 190, “6.3 Event-based control module for DME,” wherein Pg. 185, “4.3 Coupled Model” teaches a coupled model may contain any number of the manipulation modules, which operate independently and asynchronously, as well being required to work concurrently for many occasions of system operation, which may be sub-systems of the greater system hierarchical model, and wherein Pg. 183, “3. Distributed Manipulation Environment” teaches identifying that a manipulation module is capable of mechanical, informational, sensory, and processing behavior and is coupled to the other modules in the system; see also: Pg. 182, Pg. 190, “7. A Case Study”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chapman and Naghdy to incorporate the further teachings of Naghdy to include wherein the two or more second level ordered happenings occur asynchronously. One would have been motivated to do so in order to minimize the manipulation time for the whole system in order to increase the productivity and reduce the cost (Naghdy, Pg. 191). By modifying Chapman to incorporate the teachings of Naghdy, one would have been able to define a system that is more systematic, generic, flexible, and economical than conventional systems, which allows for a highly modular and flexible design that is reconfigurable with minimum effort and cost (Pg. 181, 183).

Regarding claim 23, the combination of Chapman and Naghdy teach all the limitations of claim 12 above.
However, Chapman does not explicitly teach wherein the asynchronicity of the occurrence of at least two second level ordered happenings of the plurality of ordered happenings is event-driven.
From the same or similar field of endeavor, Naghdy further teaches wherein the asynchronicity of the occurrence of at least two second level ordered happenings of the plurality of ordered happenings is event-driven (Pg. 193, “8. Conclusion and Future Work” teaches the DME is a concurrent and module system in which manipulation modules operate asynchronously to carry out the required task, as well as the simulation model for the task consisting of a network of concurrent, communicating, and asynchronous processes representing the behavior of the manipulation modules as defined by their discrete model, wherein Pg. 190, “6.3 Event-based control module for DME,” wherein Pg. 185, “4.3 Coupled Model” teaches a coupled model may contain any number of the manipulation modules, which operate independently and asynchronously, as well being required to work concurrently for many occasions of system operation, which may be sub-systems of the greater system hierarchical model, wherein Pg. 183, “4. Discrete Event Modeling of DME” teaches the modeling of the DME takes place at two different levels, atomic (i.e. second level) and coupled (i.e. first level), and wherein Pg. 184, Col 2 teaches an external events may be generated by a sensor or triggered by another manipulation module as a request to carry out a task by the atomic model; see also: Pg. 182, Pg. 190, “7. A Case Study”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chapman and Naghdy to incorporate the further teachings of Naghdy to include wherein the asynchronicity of the occurrence of at least two second level ordered happenings of the plurality of ordered happenings is event-driven. One would have been motivated to do so in order to minimize the manipulation time for the whole system in order to increase the productivity and reduce the cost (Naghdy, Pg. 191). By modifying Chapman to incorporate the teachings of Naghdy, one would have been able to define a system that is more systematic, generic, flexible, and economical than conventional systems, which allows for a highly modular and flexible design that is reconfigurable with minimum effort and cost (Pg. 181, 183).

Regarding claim 24, the combination of Chapman and Naghdy teach all the limitations of claim 12 above.
Chapman further teaches wherein generating, by the planner component, the one or more actions of the plan to be performed by the one or more equipment further includes: generating an additional second level ordered happening including an additional second domain of the plurality of second domains ([0098] teaches creating new phase into a phase machine, such as new phase B, then the system can create a new action of phase B, such as in [0109-0111] teach a new agent is deployed to handle kicks, which are unplanned flows in the wellbore, resulting in the addition of the HandleKick phase 262, wherein agents may register triggers with each phase in order to handle the alarms outside of the normal flow operations; see also: [0069, 0097-0098); 
abstracting the additional second domain ([0098] teaches creating new phase into a phase machine, such as new phase B, then the system can create a new action of phase B, wherein Fig. 14F-15 and [0109-0111] teach the handling of alarms outside of the normal flow of operations by registering triggers that may be useful for all phases); 
and extending the first domain to include the abstraction of the additional second domain (7[0097-0098] teach creating new phase into a phase machine, such as new phase B, then the system can create a new action of phase B, wherein the drilling automation system is provided by phase machines that control phases defined by actions, triggers, validators, and limits, as well as in [0069] teaches triggers connect phases, and each phase may include one or more triggers to transition between phases, wherein the one or more phases may also include validators, wherein Fig. 14F-15 and [0109-0111] teach a new agent is deployed to handle kicks, which are unplanned flows in the wellbore, resulting in the addition of the HandleKick phase 262, wherein agents may register triggers with each phase in order to handle the alarms outside of the normal flow operations). 7  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ashok et al. (US 20160252897 A1) discloses models of drilling process domains, such as wellbore hydraulics, drill bit/rock interactions, torque, and more

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA GRACE BROWN/Examiner, Art Unit 3683